Citation Nr: 1700631	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  14-36 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability.

2.  Entitlement to service connection for pain and swelling of the lower extremities.

3.  Entitlement to a rating in excess of 10 percent for metatarsalgia of the small toes.

4.  Entitlement to a rating in excess of 40 percent for duodenal ulcer disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Redman, Counsel

INTRODUCTION

The Veteran served on active duty from January 1948 to December 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The January 2012 rating decision denied service connection for depression and for pain and swelling of the lower extremities.  The rating decision also denied a rating in excess of 10 percent for metatarsalgia of the toes and denied a rating in excess of 20 percent for duodenal ulcer disease.  

Thereafter, in a September 2014 rating decision, the RO granted an increased rating of 40 percent for duodenal ulcer disease.  As this is not the highest possible rating for this disability, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In statement signed by the Veteran on October 31, 2014 (subsequent to his VA Form 9), the Veteran requested a Travel Board hearing.  To date, no Board hearing has been held or scheduled.  Moreover, the Veteran has not withdrawn his hearing request.  As such, a remand is required in order to schedule the Veteran for a Travel Board hearing at the RO.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the RO.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




